 



EXHIBIT 10.1
(SEAGATE LOGO) [f14107f1410701.gif]
***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
MEDIA SUPPLY AGREEMENT
This Media Supply Agreement (“Agreement”) is between Seagate Technology
International (“Seagate”) and Komag USA (Malaysia) Sdn. and Komag, Incorporated
(collectively “Komag”). The individuals signing this Agreement represent that
they are authorized to sign on behalf of their companies.

      Seagate Technology International  
Signature:
  4/s/ David A. Wickersham
Print Name:
  David A. Wickersham
Title:
  Chief Operating Officer
Date:
  July 4, 2005
Address for
  Attn: Corporate Contracts
Notices to
  c/o Seagate Technology LLC
Seagate:
  920 Disc Drive, MS SV15A2
 
  Scotts Valley, CA 95066
 
   
Phone No.:
  831-439-7288
Fax No.
  831-438-7132
 
   
Effective Date:
  July 4, 2005
Expiration Date:
  October 1, 2009 with automatic 1
 
  year renewals
Agreement No.
  31036
 
    Komag USA (Malaysia) Sdn.
 
   
Signature:
  4/s/ Kheng Huat Oung
Print Name:
  Kheng Huat Oung
Title:
  VP, Managing Director
Date:
  July 4, 2005
Address for
  Attn: Kheng Haut Oung, VP
Notices to Komag
  Komag USA (Malaysia) Sdn.
 
  Bayan Lepas Free Industrial Zone,
 
  Phase III
 
  11900 Penang, Malaysia
Phone No.:
  011-604-643-9449
Fax No.
  011-604-644-8356
 
    Komag, Incorporated
Signature:
  4/s/ Ray L. Martin
 
   
Print Name:
  Ray L. Martin
Title:
  Executive Vice President, Customer
 
  Sales and Service
Date:
  July 4, 2005
Address for
  Komag, Incorporated
Notices to Komag
  1710 Automation Parkway
 
  San Jose, CA 95131-1873
Phone No.:
  408-576-2206
Fax No.
  408-894-0471

The parties agree as follows:
1. PRODUCT ORDERS
     1.1. Product and Price List. Exhibit A provides a list of the media
products (“Products”) that Seagate may purchase from Komag and the prices that
Komag will charge. Seagate and Komag may update the price list from time to time
by agreement to reflect changes to the Products or prices.
     1.2. Purchase Orders. Seagate will order Product by submitting purchase
orders to Komag. Seagate’s purchase orders will contain, at a minimum:
(a) Product description; (b) quantity; (c) price; (d) Seagate’s ship-to and
bill-to addresses; (e) requested delivery date; and (f) an indication whether
the Product is subject to sales tax.

-1-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate may issue two types of purchase orders, “discrete” purchase orders and
“blanket” purchase orders, as described below:
     (a) Discrete Purchase Orders. A discrete purchase order is an order for a
discrete amount of Product to be delivered on a specified delivery date.
Discrete purchase orders are firm commitments by Seagate, but may be cancelled
or rescheduled as specified in this Agreement
     (b) Blanket Purchase Orders. A blanket purchase order is an order for an
amount of Product to be determined in the future and to be delivered over a
period of time. Seagate uses blanket purchase orders as an administrative
convenience to track orders and to give Komag a reference number for invoicing.
Blanket purchase orders are treated as forecasts only and are non-binding on
Seagate.
     1.3. Order Acceptance. Komag will accept or reject discrete purchase orders
placed under this Agreement within [****]. After [****] days, if Komag does not
notify Seagate otherwise, then the order will be deemed accepted.
     1.4. This Agreement Controls. If the terms of this Agreement contradict the
terms of any purchase order or order acceptance, the terms of this Agreement
will take precedence. No boilerplate terms in either party’s order-tracking
documents will apply. Terms in this Agreement may only be modified in writing,
signed by authorized Seagate and Komag personnel and must state that the
modified terms supersede the Media Supply Agreement dated July 4, 2005.
     1.5. Affiliated Purchasers. Seagate’s affiliates that control, are
controlled by, or are under common control with Seagate may purchase Products
under this Agreement directly from Komag at the same prices and on the same
terms set forth in this Agreement.
     1.6. Contract Manufacturers. Seagate’s contract manufacturers may purchase
Products under this Agreement directly from Komag at the same prices and on the
same terms as set forth in this Agreement, so long as the contract manufacturer
purchases the Products to incorporate into Seagate products. Seagate’s contract
manufacturers are not beneficiaries under this Agreement and are not entitled to
enforce this Agreement against either party. Komag is responsible for entering
into separate agreements with any Seagate contract manufacturers.
     1.7. Right to Incorporate and Resell. Seagate may incorporate the Products
into Seagate products and may resell the Products in any market Seagate elects,
subject to export control regulations.
2. PRICING
     2.1. [****].
     2.2. Cost Reductions. Komag and Seagate will work together to reduce the
costs and expenses to make and deliver the Products to Seagate. If the costs or
expenses decrease, Komag will work with Seagate to lower the prices charged to
Seagate accordingly.
3. SHIPMENT AND DELIVERY
     3.1. Incoterms. Unless specified otherwise, Komag will ship all Products to
Seagate “DDU DESTINATION.”
     (a) “DDU.” The term DDU means Delivered Duty Unpaid, as defined in
International Chamber of Commerce, Incoterms 2000. Komag will pay the costs of
carriage and bear the risk of loss to deliver the Products to Seagate’s
destination. Komag will pay the costs and bear the risk of loss for any
warehousing before delivery to the destination.
     (b) “Destination.” Seagate’s destination will always be the incoming dock
at Seagate’s factory, regardless of whether the Products are shipped through an
intermediary cross-dock facility, or stored in a “just-in-time” warehouse or
vendor managed inventory before delivery to the incoming dock at Seagate’s
factory.

-2-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
     3.2. Just-in-Time Warehouse and Supplier Managed Inventory. If requested by
Seagate, Komag will establish a “just-in-time” inventory delivery system in a
Seagate-designated and mutually acceptable (not to be unreasonably withheld)
warehouse (“JIT Warehouse”) or a supplier managed inventory stocking location
system at a Seagate-designated location on Seagate’s premises (“SMI Stocking
Location”) where Komag will maintain an inventory of its Products. Komag will be
responsible for the costs and risk of loss for its Products at the JIT Warehouse
or SMI Stocking Location. Komag will maintain a minimum of [****] of inventory,
or other mutually acceptable minimum stocking level of inventory of Products to
be maintained in the JIT Warehouse or SMI Stocking Location. Komag will
replenish the JIT Warehouse or SMI Stocking Location to the minimum stocking
levels as Seagate pulls Products from either location. After receiving Seagate’s
notice to pull Product, Komag will have Products shipped from the JIT Warehouse
or SMI Stocking Location to Seagate. All Product shipped to the JIT warehouse
will be covered by non-cancelable purchase orders as described in Section 6.5.
     3.3. Import and Export Formalities. If Products will be exported or
imported before arriving at Seagate’s final ship-to destination, Komag will be
the exporter of record and will be responsible for performing all export
formalities; Seagate will be the importer of record and will be responsible for
performing all import formalities. For imports to the United States, Suppler
will provide the customs clearance documentation specified in Exhibit B.
     3.4. On-Time Delivery. Continuity of supply is a material provision of this
Agreement. If Komag does not deliver any Product as set forth below, then
Seagate may require Komag to ship Product by an expedited mode of transportation
at Komag’s expense.
     (a) Direct Orders. Komag will deliver Products to Seagate on the delivery
date specified in Seagate’s Order.
     (b) JIT and SMI Orders. Komag will ship Product to Seagate on the delivery
date specified in Seagate’s pull notice documentation and replenish the
inventory of all JIT Warehouses and SMI Stocking Locations to maintain the
minimum stocking levels in the JIT Warehouses and SMI Stocking Locations at all
times.
     3.5. Packaging and Marking. Komag will mark the Products for shipment as
designated by Seagate. Komag will package the Products for shipment in
accordance with standard commercial practices acceptable to common carriers at
the lowest shipping rate available. Komag’s shipping containers must display:
(a) the date of shipment; (b) Seagate’s order number; (c) the Product part
number; (d) the Product revision level and lot number; and (e) the quantity in
the container.
     3.6. Order Placement. Purchase Orders for product manufactured in Komag’s
Malaysian facilities but destined for the U.S. should be placed with Komag, U.S.
Purchase Orders for products manufactured in Komag’s Malaysian facilities to be
shipped to countries should be placed directly with the appropriate Malaysian
factory.
4. INVOICING AND PAYMENT
     4.1. Invoices and Payment Terms. Komag may invoice Seagate with each
delivery. Payment will be due [****]. Seagate’s local finance department may
designate specific days of the month as deadlines for submitting invoices. If
Komag submits its invoice after the local invoice deadline, then the invoice
will not be deemed received by Seagate until the next invoice deadline.
     4.2. Right to Offset. If at any time Seagate has any credits owing from
Komag, Seagate may offset the credits against any payments due to Komag.
5. PRODUCT SPECIFICATIONS AND CHANGES
     5.1. Product Specifications. Komag will comply with the Product
descriptions and specifications referenced in Exhibit C, the Quality Standards
identified in Exhibit D, and any other agreed upon specifications, standard
operating procedures, or processes furnished or adopted by Seagate, including
any samples furnished to and approved by Seagate (collectively the
“Specifications”).

-3-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
     5.2. Specification Changes. Komag may not change the form, fit, or function
of any Product, or its manufacturing process or manufacturing location, without
Seagate’s prior written approval. Seagate may change the Specifications at any
time. Komag will use its best efforts to comply with the changes. [****].
     5.3. Product Information. Komag will provide the following information
regarding the Products to Seagate upon request:
     (a) a bill of materials that includes all material used in manufacturing or
assembly processes, and the related costs;
     (b) a list of component and process sub-suppliers;
     (c) a complete diagram flow chart for all Products with lead-time
identified for key process steps; and
     (d) a description of the Product manufacturing process and a list of the
equipment used in the manufacturing process.
     5.4. Seagate Property. Komag will return to Seagate any tools, drawings, or
other materials provided by Seagate at the termination of this Agreement or upon
Seagate’s request.
     5.5. Komag Property. Seagate will return to Komag shipping cassettes used
to transport media and substrate products from Komag to Seagate. Cassettes must
be returned in the condition as-received by Seagate. Bulk shipping boxes and
re-usable packaging will be returned by Seagate to Komag in a condition
consistent with wear and tear associated with normal shipping practices.
6. FORECASTS, CAPACITY PLANNING, AND FLEXIBILITY
     6.1. Forecasts. Seagate will provide forecasts to Komag from time to time
as agreed between the parties. Seagate’s forecasts are not binding on Seagate;
however, Komag will secure and allocate capacity in accordance with Seagate’s
forecasts. Komag will treat any blanket purchase order as a forecast for the
purpose of allocating capacity.
     6.2. Capacity Planning. Komag will provide a written notice to Seagate
within [****] days after receiving Seagate’s forecasts, confirming it will meet
Seagate’s forecasts. Komag will notify Seagate immediately if it is unable to
meet any forecast. Komag will procure and maintain all necessary equipment,
personnel, facilities, and other materials required to manufacture Products
according to the Specifications in volumes sufficient to meet Seagate’s
forecasts. At Seagate’s request, Komag will meet with Seagate to plan Komag’s
capacity.
     6.3. End-of-Life Capacity. Komag will give Seagate at least [****] notice
before it stops accepting orders for any Product. During the 6-month notice
period, Seagate may continue to place orders for the discontinued Product.
Seagate may schedule deliveries of the discontinued Product for up to [****]
after the last date that Komag will accept orders. Komag will continue to
manufacture and deliver the discontinued Product to Seagate to meet Seagate’s
scheduled deliveries. [****] deliver the discontinued Product to Seagate until
Seagate has qualified a new source for the discontinued Product.
     6.4. Upside Flexibility. [****].
     6.5. Downside Flexibility. Seagate may reschedule any delivery up to [****]
beyond the original delivery date. Seagate may cancel any purchase order, in
whole or in part, as follows:
     (a) Cancellation without Charge. [****]. This does not include product
already shipped to the JIT hub which is covered by non-cancelable purchase
orders:
[****]
     (b) Cancellation Fees. [****].

-4-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
     (c) Duty to Mitigate. [****].
7. PRODUCT WARRANTY
     7.1. Warranty Period. The warranty period for the Products will be fifteen
(15) months from the date of delivery to Seagate unless a different warranty
period is specified in Exhibit A.
     7.2. Warranties Terms. During the warranty period Komag warrants the
following:
     (a) The Products will fully comply with the Specifications;
     (b) The Products will fully comply with Seagate’s Product Stewardship
Requirements;
     (c) The Products will be free from defects in material, workmanship and
design;
     (d) The Products will be of merchantable quality; and
     (e) The Products will be fit for the use intended by Seagate.
     7.3. Warranty Remedies. If the Products do not meet the warranties, Seagate
may elect one or more of the following remedies:
     (a) Seagate may require Komag to repair or replace the Products;
     (b) Seagate may return the Products to Komag at Komag’s expense for a full
refund;
     (c) Seagate may correct the non-compliance and charge Komag for the cost to
make the correction.
     7.4. Remedies Nonexclusive. The remedies listed above are in addition to
any other remedies available to Seagate in law or equity. The obligation to
provide repaired or replacement Products during the warranty period continues
whether or not Komag has discontinued manufacturing the Products.
8. RELIANCE ON SUPPLIER
     8.1. Advice Regarding Intended Use. Seagate will rely on Komag’s expertise
and advice in the selection and use of Komag’s Products. Komag will assign
personnel to work with Seagate who are reasonably qualified to advise Seagate in
the selection and use of Komag’s Products. Komag must request relevant
information from Seagate regarding Seagate’s selection and use of the Products,
and must notify Seagate if it believes that there are potential problems in
Seagate’s selection and use of the Products.
     8.2. Return of Product. If a Product does not function properly in the
manner in which it is used by Seagate, and if Seagate provided sufficient
information to Komag regarding Seagate’s intended use for the Product such that
Komag should have known that the Product would not function properly, then
Seagate may return the Product to Komag as non-conforming.
     8.3. Limits on Reliance. Komag will have no obligation to accept return of
non-conforming Products under this Section 8, if Seagate does not disclose
sufficient information about its intended use of Products, or if Komag warns
Seagate in writing of a potential problem with Seagate’s intended use of
Products and Seagate disregards Komag’s warnings.
9. ONGOING QUALITY AND RELIABILITY
     9.1. Quality Standards. Komag warrants that Products will meet the Quality
Standards set forth in Exhibit D, will be free from defects in material,
workmanship, and design for the warranty period identified in Section 7 of this
Agreement, and will conform to the Specifications (collectively “Quality
Standards”). The warranty for the replaced or repaired Product will be the same
as the original Product. Komag will implement quality and reliability assurance
measures to ensure compliance with the foregoing and will report on such
measures to Seagate at Seagate’s request.

-5-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
     9.2. Yield Benchmark. [****]. Seagate will make all reasonable efforts to
notify Komag of its plan to exercise its right not to purchase Product to
minimize Komag’s inventory exposure.
     9.3. Line Fallout. The parties will work together on any ongoing basis to
determine the cause of any defects in Products that fail Seagate’s drive testing
which Seagate determines are not due to its assembly or disassembly process.
Komag will provide a credit to Seagate based on mutually agreed media-related or
substrate-related defects.
     9.4. Product Stewardship Requirements. Seagate’s current Product
Stewardship Requirements are attached as Exhibit E. Seagate will update the
Product Stewardship Requirements from time to time and will make the updated
versions available to Suppler. Updated versions of the Product Stewardship
Requirement will automatically be incorporated herein as part of this Agreement
without any further action by the parties. Komag must immediately notify Seagate
if any of its Products include chemicals or compounds in amounts that exceed the
threshold amounts listed in the Product Stewardship Requirements. Each shipment
of Products to Seagate will constitute a certification by Komag that the
Products shipped meet the Product Stewardship Requirements. Upon Seagate’s
request, Komag will provide sufficient documentation to Seagate to show that the
Products conform to the Product Stewardship Requirements. Komag will maintain
processes and policies designed to protect the environment and employee health
and safety at any facility where services related to this Agreement are
performed.
     9.5. ISO 9000 Certification. Komag must have a total quality system in
place that meets ISO 9000 certification requirements. Komag will work toward QS
9000 certification, if not already QS 9000 certified.
     9.6. Manufacturing Process Inspections. Seagate may inspect Komag’s
manufacturing locations, warehouses, and other facilities during normal business
hours with reasonable notice to Komag. Komag will provide Seagate with its own
inspection, quality and reliability data upon request.
     9.7. Corrective Action. Whenever a Product does not perform as warranted,
Seagate may request that Komag implement a containment plan within [****] after
the failure. Komag must provide Seagate with a detailed failure analysis
identifying root cause within five days after the failure. Komag will work with
Seagate to determine the effect of the failures on Seagate’s products and
customers; and Komag will implement a corrective action plan that is acceptable
to Seagate to eliminate the effect of the failures on Seagate’s products and
customers. Komag will maintain the effectiveness of all corrective actions
implemented as well as apply these corrective actions to other Products when and
where applicable.
     9.8. Epidemic Failure; Product Recall. If there are multiple Product
failures due to the same or related causes, or if any Products do not meet
Seagate’s allowable DPPM described in the Specifications, or Seagate’s Product
Stewardship Requirements, then Seagate may require Komag to accept return of all
Products. Seagate may also elect to recall and return to Komag all Products that
have been incorporated into Seagate’s products and distributed to Seagate’s
customers and end users. If Seagate recalls Komag’s Products from Seagate’s
customers or end users, Komag will negotiate in good faith a settlement for the
associated charges based on the actual and reasonable costs associated with
recalling and returning the Products. Seagate to provide documentation detailing
costs.
     9.9. Failure Rate. Seagate may measure the failure rates of the Products in
rates in a number of different ways. Komag will comply with the failure
measurement system and failure rate limits as designated by Seagate, which may
include one or more of the following:
     (a) Annualized Return Rate. The parties will determine a common goal for
the annualized return rate (“ARR”) for each Product. Komag will report the
actual ARR for each Product on a monthly basis. If the actual ARR for any
Product exceeds the ARR goal, then Komag will designate a team that will
determine root cause of the returns and will report to Seagate at weekly
meetings until the actual ARR for the Product is below the ARR goal.
     (b) [****].
     9.10. Supplier Quality Management Procedures. Komag will comply with the
Seagate supplier quality management procedures provide by Seagate Supplier
Quality Engineering.

-6-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
     9.11. Product Acceptance. Products purchased under this Agreement will be
subject to inspection and test by Seagate or its designees at such times and
places as agreed between the parties. Unless otherwise specified in any order,
final inspection and acceptance of Products by Seagate will be at Seagate’s
facilities.
10. CONTINUITY OF SUPPLY
     10.1. Disaster Recovery Plan. Komag must provide a written disaster
recovery plan to Seagate within 30 days after execution of this Agreement. The
disaster recovery plan must demonstrate Komag’s ability to ensure continuity of
supply of the Products in the quantity forecasted by Seagate and the quality
required under this Agreement. Upon Seagate’s request, Komag will evaluate and
test its disaster recovery plan and certify to Seagate that the plan is fully
operational.
11. CONFIDENTIALITY
     11.1. Marking Confidential Information. During this Agreement, each party
may learn confidential business or technical information related to the
disclosing party (“Confidential Information”). In order to be protected under
this Agreement, any Confidential Information must be clearly marked as
“confidential”, “secret” or with a similar legend. No party will have any
responsibility under this Agreement for any information that is not so marked at
the time of disclosure. Any oral or visual disclosures must be designated as
confidential at the time of the disclosure and confirmed as confidential in a
written notice delivered within 20 days after the disclosure, describing the
oral or visual information disclosed and stating that the information is
confidential.
     11.2. Nondisclosure. Each party will protect the Confidential Information
of the other party against unauthorized disclosure using the same degree of
care, but no less than a reasonable care as it uses to protect its own
information of a similar kind. The Confidential Information may be disclosed to
employees, affiliates, or consultants of the recipient who have entered into
nondisclosure agreements with the recipient. Komag may only use Seagate’s
Confidential Information for the benefit of Seagate.
     11.3. Confidentiality Period. The duty to protect Confidential Information
expires 2 years after expiration of this Agreement.
     11.4. Exclusions. The obligation of confidentiality do not apply to
information that (a) is generally known to the public or otherwise in the public
domain other than through breach of confidentiality; (b) information that the
other party can show was known to the recipient before receipt from the
disclosing party; (d) is disclosed by a third party without breach of any
obligation of confidentiality; (e) is independently developed by the recipient;
or (f) is required to be disclosed by a court, administrative agency, or other
governmental body, or by operation of law.
     11.5. Return of Information. Each party will return or destroy the
Confidential Information of the other upon request upon expiration or
termination of this Agreement.
     11.6. Other Nondisclosure Agreements. The parties may also enter into
separate nondisclosure agreements governing specific disclosures. To the extent
that the terms of any separate nondisclosure agreements are more restrictive
than the terms of this Agreement, then the more restrictive terms will control
for the specific disclosure.
     11.7. Publicity. Neither party may disclose the existence or terms of this
Agreement to any third party without the prior written consent of the other
except as required by law or as necessary to comply with other obligations
stated in this Agreement. Neither party may issue any press releases related to
this Agreement without the written consent of the other party.
12. INDEMNIFICATION AND DEFENSE
     12.1. General Indemnification. Komag will defend and indemnify Seagate and
Seagate’s affiliates, directors, employees and contractors (collectively
“Indemnitees”) against any claim or action brought by a third party against an
Indemnitee arising from (a) an allegation of Komag’s negligence or willful
misconduct; (b) any breach by Komag of its obligations to Seagate under this
Agreement, or (c) any breach by Komag of its obligations to Seagate under any
other Agreement between the parties.

-7-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
     12.2. Infringement Indemnification. Komag will defend and indemnify each
Indemnitee against any claim or action brought by a third party against an
Indemnitee, alleging that a Product infringes a patent, copyright, trademark,
trade secret, trade name, trade dress, mask work or other intellectual property
right.
     12.3. Indemnification Procedures. Seagate will promptly notify Komag of any
claim or action and provide Komag reasonable assistance and cooperation in the
defense of the claim or action. Any Indemnitee may, at its own cost, participate
through its own attorneys in the investigation, defense, settlement, or trial of
the claim or action. Komag may not without consultation with Seagate enter into
any settlement of any claim or action that involves a remedy other than the
payment of money or receipt of license to permit continued supply of Product by
Komag. If Komag does not defend the claim or action to the reasonable
satisfaction of Seagate, Seagate may, after consultation with Komag, assume full
control of the defense.
     12.4. Payment of Damages and Defense Costs. Komag will pay all damages
awarded or agreed to in settlement against an Indemnitee. Komag will pay all
reasonable costs incurred by an Indemnitee in defending the claim or action.
Komag will not be obligated to pay damages to an Indemnitee to the extent that
the damages were caused by (a) an Indemnitee’s own gross misconduct; (b) an
Indemnitee’s use of Komag’s Products in combination with other products if the
sole cause of the infringement is the other products; or (c) an Indemnitee’s
modification to the Products made without Komag’s knowledge.
13. LIMITATION OF LIABILITY
     13.1. Limitation of Amount of Liability. Seagate will not be liable to
Komag, regardless of the basis of liability or the form of action, for any
amounts exceeding the total price paid by Seagate to Komag, net of all discounts
and refunds, over the 12-month period before the liability arose.
     13.2. Limitation of Type of Liability. Seagate will not be liable to Komag
for any consequential, incidental, indirect, special, economic, or punitive
damages even if Seagate has been advised of the possibility of such damages.
14. TERM AND TERMINATION
     14.1. [****]
     14.2. [****]
     14.3. [****]
     14.4. [****]
     14.5. [****]
     14.6. [****]
15. DISPUTE RESOLUTION
     15.1. Good-Faith Negotiation. The parties will attempt to resolve any
dispute relating to this Agreement through good-faith informal negotiation.
     15.2. Mediation. If the parties are unable to resolve the dispute through
good faith informal negotiation, they will participate in mediation before an
agreed mediator from Judicial Arbitration and Mediation Services (“JAMS”).
Either party may initiate mediation by providing a written request for mediation
to the other party and to JAMS. The request must describe the dispute and the
relief requested. The mediation will be scheduled within ten business days after
the request. The mediation will take place at a JAMS facility in California. The
parties will cooperate with JAMS and with one another in selecting a mediator
from a JAMS panel of neutrals, and in scheduling the mediation proceedings. The
parties will participate in the mediation in good faith. The parties will bear
their own expenses in mediation, but will share all fees to JAMS equally.

-8-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
     15.3. Arbitration. If the parties are unable to resolve the dispute through
mediation, they will submit the dispute to final, binding arbitration under
Rules of Arbitration of the International Chamber of Commerce (“ICC Rules”).
Either party may initiate arbitration by providing a written request for
arbitration to the other party and to the International Chamber of Commerce. The
arbitration will be held in Santa Clara County, California, USA. If the amount
of the claim is less than US $1,000,000, then one arbitrator will conduct the
arbitration. If the amount in dispute is equal to or greater than US $1,000,000,
then a panel of three arbitrators will conduct the arbitration. The arbitrator
or arbitrators will be selected in accordance with the ICC Rules and must have
expertise in the subject matter of the dispute. The arbitrator or arbitrators
may award specific performance, injunctions, or other equitable relief. Judgment
upon any arbitration award may be entered in any court with jurisdiction over
either party. If either party fails to appear at any properly noticed
arbitration proceeding, an award may be entered against the absent party. The
parties will bear their own expenses in mediation, but will share all fees to
ICC equally.
     15.4. Equitable Relief Excluded. Either party may seek equitable relief to
enforce the rights granted in Sections 10, 11, or 12 or to obtain a temporary
restraining order or other provisional remedy to preserve the status quo or
prevent irreparable harm.
     15.5. Survival and Attorney’s Fees. This Section 15 will survive the
Agreement’s termination or expiration. This Section 15 may be enforced by any
court of competent jurisdiction, and a party seeking enforcement will be
entitled to an award of all costs, fees and expenses, including attorney’s fees,
to be paid by the party against whom enforcement is ordered.
16. INSURANCE
     16.1. Minimum Insurance Requirements. Komag will maintain Commercial
General Liability insurance of not less than $2,000,000 Combined Single Limit
for Bodily Injury and Property Damage. Komag’s general liability insurance must
include coverage for broad form property damage, blanket contractual liability,
advertising and personal injury liability, and products/completed operations.
Komag’s insurance must name Seagate, its officers, employees and agents as
additional insureds. Komag will also maintain Automobile Liability insurance
with a combined single limit for Bodily Injury and Property Damage of not less
than $1,000,000 per occurrence. Komag may maintain a lesser limit of General
Liability or Automobile Liability insurance if the policy, combined with Komag’s
Umbrella or Excess Liability policy, meets the respective minimum coverage
limits for General Liability and Automobile Liability insurance required under
this Agreement.
     16.2. Workers’ Compensation and Employer’s Liability Insurance. If Komag
has employees or acquires employees during the term of this Agreement, then
Komag must maintain Workers’ Compensation insurance as required by statute; and
Employer’s Liability insurance in not less than the amounts that follow (or as
otherwise required by applicable state law). The policy must permit (or be
endorsed to permit) Komag’s waiver of insurer’s subrogation rights against
Seagate and Komag agrees to waive its subrogation rights.

             
 
  (a)   Bodily injury by accident   $500,000 per accident
 
           
 
  (b)   Policy limit by disease   $500,000 policy limit
 
           
 
  (c)   Bodily injury by disease   $500,000 per employee

     16.3. Proof of Insurance and General Requirements. Komag’s required
insurance must (a) respond as primary coverage concerning Komag’s indemnity and
insurance obligations under this Agreement and neither Seagate nor its insurers
will be required to pay for any portion of such obligations; and (b) contain a
standard cross liability endorsement or severability of interest clause. Komag
must provide Seagate with proof of insurance satisfactory to Seagate. Komag will
immediately notify Seagate of any material change in its insurance. Komag’s
certificate of insurance must provide that no cancellation of the insurance will
be effective without ten days’ advance written notice to Seagate. In no event
will any required insurance coverage or limits reduce Komag’s obligations to
Seagate under this Agreement.
17. MISCELLANEOUS
     17.1. Relationship of the Parties. Komag and Seagate are independent
contractors.

-9-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
     17.2. No Intellectual Property Rights Granted. Except as expressly
provided, this Agreement does not grant either party any right to the other
party’s patents, copyrights, trademarks, trade secrets, or other forms of
intellectual property.
     17.3. Assignment. Due to the nature of each party’s duties and Seagate’s
reliance on Komag’s performance in supplying Products, Seagate may assign this
Agreement to any third party upon written notice to Komag, with Komag’s consent.
Komag may assign this Agreement only with the prior written consent of Seagate.
The transfer of a controlling ownership interest in Komag will constitute an
assignment for purposes of this section. This Agreement will be binding upon and
will inure to the benefit of the parties and their permitted successors and
assigns.
     17.4. Compliance with all Laws. Komag, and all Products supplied by Komag
and work performed by Komag, must comply with all applicable laws and
regulations in effect, including those governing environment, health and safety,
and labor and employment practices. Komag must require that its sub-suppliers
also comply with all applicable laws and regulations in effect. Upon request,
Komag will certify that it complies with all applicable laws and regulations.
Seagate may audit Komag to confirm Komag’s compliance with this Section.
     17.5. Export Controls. Each party will comply with all applicable export,
re-export and foreign policy controls and restrictions imposed by the U.S. and
the country in which they are located, including the U.S. Export Administration
Regulations. Komag may not export, re-export or allow to be disclosed, any
technical data received from Seagate or the product of any technical data to any
person or destination to the extent prohibited by law.
     17.6. English Language; Governing Law. English is the authoritative text of
this Agreement, and all communications and proceedings must be conducted in
English. If this Agreement is translated, then the English language version will
control. The laws of the State of California, USA govern this Agreement, without
regard to any conflicts of laws rules. The United Nations Convention on
Contracts for International Sale of Goods does not apply to this Agreement.
     17.7. Force Majeure. Neither party will be liable to the other if its
performance is delayed by acts of nature beyond its control. If a force majeure
condition prevents Komag’s performance for more than 60 days, then Seagate may
terminate this Agreement or cancel any unfilled orders without liability owed to
Komag.
     17.8. Severability; Survival. The terms of this Agreement are severable. If
any term is unenforceable for any reason, then that term will be enforced to the
fullest extent possible, and the Agreement will remain in effect. All
obligations that by their terms or nature survive termination of this Agreement
will continue until fully performed.
     17.9. Written Amendments; Electronic Business Transactions. This Agreement
may be changed only by written amendment signed by both parties. The parties may
exchange electronic documents in lieu of printed purchase orders, order
acknowledgments, or forecasts. Komag will comply with Seagate’s designated
system of exchanging electronic documents and will bear its own costs to
participate in the system. Neither party will contest the validity or
enforceability of electronically transmitted purchase orders or order
acknowledgments on the grounds that they fail to comply with the Statute of
Frauds or similar laws requiring that contracts be in writing (such as UCC
Section 2-201 or any state-law equivalent). Neither party is prohibited from
asserting that an electronic document is invalid for any reason that would also
invalidate a written document.
     17.10. Entire Agreement; No Waiver; Notices. This Agreement and the
documents referred to in it are the entire agreement of the parties with respect
to this subject matter, superseding all prior or contemporaneous agreements. No
failure or delay in exercising any right will be considered a waiver of that
right. All notices and other communications must be delivered to the addresses
designated on the first page of this Agreement.

-10-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT A
PRODUCT AND PRICE LIST

                 
Product
  Komag   Seagate        
Description
  Part No.   Part No.   Unit   Price

[****]

-11-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT B
CUSTOMS CLEARANCE DOCUMENTATION
For Product that must be cleared through customs, Komag must provide customs
documentation (sometimes referred to as a “proforma invoice” or “customs
invoice”) for the purpose of facilitating customs clearance. The customs
documentation must be in English and must include the following information:
1. SHIPPING INFORMATION

  §   Date of shipment;     §   Invoice number and shipment number;     §  
Seagate purchase order number;     §   Shipper name and address;     §   Ship to
party (name and address including attention party if available) and bill to
party (name and address);     §   Custom Broker (name);     §   Shipments from
all countries, except China or Hong Kong, using wood pallets must state “the
solid wood packing materials are totally free from bark, and apparently free
from live plant pests”;     §   Shipments from China or Hong Kong, not using
solid wood packing materials (“SWPM”) must state “this shipment contains no
SWPM.” If SWPM is used, a separate Chinese or Hong Kong government issued
certificate of fumigation is required”;     §   Name, contact information and
signature of responsible individual — must be a responsible employee of the
exporter who has knowledge or who can readily obtain knowledge of the
transaction;     §   Incoterm and named place; and     §   Shipment gross
weight.

2. PRODUCT INFORMATION

  §   Description of Product, grade or quality, as well as marks, numbers, and
symbols under which the Product is sold, if applicable — for product
description, use generic terms by which each item is commonly known.     §  
Product quantities, including quantity of Product per each individual
package/box, the number of packages/boxes, the number per pallet, the number of
pallets, and the corresponding weights – the information must be sufficiently
detailed to enable identification and matching of Product in the shipment
against line items on the shipping invoice;     §   Seagate part numbers     §  
Country of origin (place of manufacture) by part and quantity     §   FCC ID
number, if any     §   FDA accession number, if any; if the invoice contains
multiple pages, each page must be number, preferably in the following format: X
of Y pages     §   Product net weight     §   Product classification information
including:

  o   Harmonized Tariff Schedule number     o   Export Control Classification
Number (ECCN)

3. PRICING INFORMATION

  §   Unit purchase price and type of currency (if the merchandise is not
purchased, the value or usual price in the country or exportation)     §   All
charges upon the Product, itemized by name and amount, including freight,
insurance, commission, cases, containers, coverings and cost of packing

-12-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]

  §   Total purchase price and terms of payment – customs regulations require
every shipping invoice accurately reflect the price to be paid by Seagate. The
shipping invoices are used to declare the value of the imported Product for
customs entry. Accordingly, 100% accuracy is required. Post-shipment price
increases can render declarations inaccurate; therefore, price increases may not
be applied to Product already shipped or in JIT or VMI inventories.

Any goods or services furnished to Komag for the production of the Product not
included in the invoice price (e.g. assists such as dies, molds, tools,
engineering work) — however, goods or services furnished in the destination
country are excluded.
4. GLOBAL SUPPLY CHAIN SECURITY PROGRAMS
In addition to the customs documentation listed above, Komag will provide
Seagate with verification that they have reviewed their supply chain processes
and have the appropriate security measures in place to guard against cargo theft
and cargo terrorism. Komag will conduct a self-audit of its transit lanes and of
the carriers that are bringing the Products into the USA.
If Komag is eligible to participate in the US Customs-Trade Partnership Against
Terrorism (“C-TPAT”) program, Seagate may require that supplier apply for
participation and Komag will provide Seagate with written updates regarding the
status of Komag’s C-TPAT application every 90 days. Upon acceptance, Komag will
provide Seagate with a copy of its Memorandum of Understanding with U.S. Customs
and Border Protection and a copy of its C-TPAT compliance certificate.
Seagate may require Komag to apply for and participate in similar programs in
other jurisdictions as they are implemented and as Komag becomes eligible, such
as the New Computerized Transit System (“NCTS”) proposed for the European Union.

-13-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT C
PRODUCT DESCRIPTION AND SPECIFICATIONS INCORPORATED BY REFERENCE
[****]

-14-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT D
QUALITY STANDARDS
Commitment to Quality Requirement
[****]

-15-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 1 of 10

 
EXHIBIT E
PRODUCT STEWARDSHIP REQUIREMENTS
[****]

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 2 of 10

 

1.0   APPLICABILITY

This Specification applies to:

  •   All parts, components, subsystems and materials (“Products”) that are
supplied for assembly into products sold by Seagate, and     •   All packaging
(“Packaging”) for Seagate products that reach final customers, and all
collateral materials (such as instruction manuals, advertising, etc.) that will
be delivered with the product.

This Specification does not apply to indirect materials that are supplied to
Seagate unless these are assembled into Seagate products.

2.0   PURPOSE

The purpose of this Specification is to establish specific requirements for
Products that are supplied to Seagate to ensure that Seagate disc drives meet
regulatory and customer requirements. The requirements of this Specification are
based on Seagate’s internal Product Stewardship Standard Operating Procedure,
which is periodically updated to reflect the following:

  •   Requirements of legislation in countries where Seagate products are sold
or manufactured, and     •   Requirements of customers regarding products,
packaging, user documentation, and manufacturing processes.

3.0   REQUIREMENTS AND DOCUMENTATION

  3.1   Requirements. Products, Packaging and manufacturing processes must meet
the requirements of this Specification. Suppliers must ensure that Products and
Packaging do not contain the restricted materials and substances listed in
Section 4.0 of this Specification, in amounts exceeding the specified limits. In
addition, Products must meet the requirements in Section 5.0.     3.2  
Compliance Documentation. Suppliers will be required to report on the status of
their compliance with this Specification during qualification of their Products
and Packaging with Seagate and at other times designated by Seagate. To report
status of compliance, Suppliers must complete a Product Stewardship Certificate
and/or other documentation as specified by Seagate. The current version of the
Product Stewardship Certificate that must be used by suppliers to report status
of compliance can be obtained from the Seagate Supplier Quality Engineering
organization. If the Supplier’s Product contains plastic (including external
cables), resin, rubber, paint or ink, an analytical report indicating presence
of cadmium (see Section 5.0) must also be provided. In addition, Seagate may
require analytical testing for the presence of additional compounds for selected
parts, components or materials. Unless specifically requested, however,
suppliers are not required to provide analytical results in support of their
Certificate.

A supplier must notify Seagate if they determine at any time that their Product
is not in compliance with this Specification. Seagate will work with the
supplier to evaluate and resolve the non-compliance.

  3.2   Records. Supplier must maintain sufficient documentation regarding its
Products and Packaging to support any representations of their compliance status
provided in the Product Stewardship Certificate. Supplier must retain its

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 3 of 10

 
documentation and make the documentation available to Seagate upon request for a
minimum of 3 years from the last date the Products or Packaging are shipped to
Seagate.

4.0   RESTRICTED MATERIALS AND SUBSTANCES

  4.1   Requirements and exemptions related to lead (Pb), mercury (Hg), cadmium
(Cd), hexavalent chromium (Cr+6), polybrominated biphenyl (PBB) flame
retardants, and polybrominated diphenyl ether (PBDE) flame retardants.

The following substances are restricted by the European Restriction on Hazardous
Substances (RoHS) Directive, as well as by Seagate customers: Lead (Pb), mercury
(Hg), cadmium (Cd), hexavalent chromium (Cr+6), polybrominated biphenyl
(PBB) flame retardants, and polybrominated diphenyl ether (PBDE) flame
retardants.
Maximum acceptable concentration levels for these substances have not yet been
established by the European Union. These substances may not be intentionally
added to Products and materials supplied to Seagate. Seagate recognizes that
these substances may be present as contaminants (impurities) in manufacturing
processes. The following maximum impurity levels apply to materials or materials
used in parts supplied to Seagate:

          Substance   Application   Maximum Impurity Acceptable
Lead
  Plastic, resin, rubber, paint, ink and lacquer   100 ppm
 
  External cable and overmold insulation   300 ppm
 
  All other applications   1000 ppm
Mercury
  Pigment, paint, and ink   Zero
 
  All other applications   5 ppm
Cadmium
  Plastic, resin, rubber, resin, paint ink and lacquer   5 ppm
 
  All other applications   25 ppm
Hexavalent Chromium
  All applications   100 ppm
Polybrominated biphenyl (PBB) flame retardants
  All applications   1000 ppm
Polybominated diphenyl ether (PBDE) flame retardants
  All applications   1000 ppm

     Exemptions applicable to parts and components supplied to Seagate are as
follows:

  •   Lead (Pb) in the glass of electronic components;     •   Lead (Pb) as an
alloying element in steel containing up to 0.35% lead by weight, aluminum
containing up to 0.4% lead by weight, and as a copper alloy containing up to 4%
lead by weight;     •   Lead (Pb) in electronic ceramic parts (e.g.,
piezoelectronic devices); and     •   Lead (Pb) in high melting temperature type
solders (i.e. tin-lead solder alloys containing more than 85% lead).

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 4 of 10

 

  4.2   Requirements related to other materials/substances.

The following Table provides additional restrictions on the presence of chemical
compounds in Products, Packaging and manufacturing processes.
Table 1: Restricted Materials / Substances

                      C.   D.     B.   Suppler Application   Limit by Supplier
A.   Chemical Abstract Number   that restriction   Product or Chemical Compounds
  (if applicable)   applies to   Packaging Wt %
4-Nitrobiphenyl
  92-93-3   Product   0.1000%
 
           
Aliphatic Chlorinated Hydrocarbons
  See Table 2   Product   0.1000%
(CHCs)
           
Anthracene oil
  90640-80-5   Product   Zero
Asbestos
  77536-66-4; 12172-73-5;   Product   Zero
 
  12001-29-5; 12001-28-4; 1332-21-4;        
 
  77536-68-6; 77536-67-5        
 
           
Amines [diethylamine, dimethylamine
  109-89-7, 124-40-3,   Product   Zero
(DMA), N,N-dimethyl-acetamide,
  127-19-5, 68-12-2, 35576-91-1,        
N,N-dimethylformamide (DMF),
  614-00-6, 123-39-7, 90-04-0,        
nitrosamide, nitrosamine
  60-09-3        
(NMA), N-methylformamide (NMF), o- anisidine, 4-aminoazobenzene]
           
 
           
Beryllium and compounds
  7440-41-7; 15191-85-2; 543-81-7;   Product   Zero
Beryllium acetate
  13106-47-3; 13597-99-4; 1304-56-9        
Beryllium carbonate
           
Beryllium nitrate
           
Beryllium oxide
           
 
           
Brominated and
  See Table 3   Product (applies only to   Zero
chlorinated flame retardants1
      plastic housing parts    

      >25g.)    
 
           
Butyl bromoacetate
  5292-43-3   Product   Zero
 
           
Cadmium and compounds
  7440-43-9   Product   See Section 4.1
 
      Packaging   Zero
 
           
Carbon tetrachloride
  56-23-5   Product, Packaging and   Zero
 
      Process    
 
           
Chlorinated paraffins
  8029-39-8, 85535-84-8, 63449-39-8   Product and Packaging   Zero of chain
length
 
          C10-13, chlorine
 
          content > 50%.
 
           
Chloroethylene, vinyl chloride
  75-01-4   Product   Zero
 
           
Chromium (VI) (hexavalent) and
compounds
  18540-29-9; 1333-82-0   Product   See Section 4.1
 
      Packaging   Zero
 
           
Dibutyltin hydrogen borate (DBB)
  75113-37-0   Product   0.0100%
 
           
Ethyl bromoacetate
  105-36-2   Product   Zero
 
           
Halogenated dioxins and furans
  See Table 4   Product   Zero
 
           
Lead and compounds (including Pb
carbonates, hydrocarbonates, and Pb
sulfates)
  7439-92-1 (598-63-0; 1319-46-6;   Product   See Section 4.1   7446-14-2;
10031-13-7; 78-00-2;   Packaging   0.0100% in sum for all heavy metals  
75-74-1; 301-04-2; 6080-56-4;        
 
  12069-00-0; 15739-80-7)        
 
         
 
           
Mercury and compounds
  7439-97-6; 100-56-1; 627-44-1;   Product   See Section 4.1
 
  593-74-8; 33631-63-9; 10045-94-0;   Packaging   0.0100% in sum for
 
  21908-53-2; 1344-48-5       all heavy metals
 
           
Methyl bromoacetate
  96-32-2   Product   Zero

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 5 of 10

 
Table 1: Restricted Materials / Substances

                      C.   D.     B.   Suppler Application   Limit by Supplier
A.   Chemical Abstract Number   that restriction   Product or Chemical Compounds
  (if applicable)   applies to   Packaging Wt %
Mirex (dodecachloropenta-cyclodecane)
  2385-85-5   Product   Zero
 
           
Nickel and compounds
  7440-02-0, 3333-67- 3, 13463-39-3,   Product (applies only to   Zero
 
  12054-48-7, 1313-99-1, 12035-72-2   external case parts)   (maximum allowable
 
          impurity is 100 ppm)
 
           
o-Nitrobenzaldehyde
  552-89-6   Product   Zero
(2-nitrobenzaldehyde)
           
 
           
Organostannic
  Many   Product   Zero
compounds
           
 
           
Ozone-depleting
  See Montreal Protocol   Product, Packaging and   Zero
substances
  (http://www.unep.org/ozone/montreal.shtml)   Process    
 
  for complete list        
 
           
Polybrominated Biphenyl (PBB) and
  See Table 5   Product   See Section 4.1
Polybrominated diphenyl ether (PBDE) flame retardants
           
 
           
Polychlorinated biphenyls (PCB)
  27323-18-8, 106-43-4; 1336-36-3;   Product   Zero
Polychlorinated terphenyls (PCT)
  12767-79-2; 11096-82-5;        
 
  11097-69-1; 26140-60-3, 61788-33-8        
 
           
Pentachlorophenol (PCP) and its
  87-86-5; 131-52-2   Product   Zero
salts and compounds
           
 
           
Polychlorinated naphthalenes (PCN)
  1321-65-9; 1335-88-2   Product   Zero
 
  1321-64-8; 2234-13-1        
 
           
Polychlorinated phenols
  Many   Product   Zero
 
           
Ugilec and DBBT (PCB substitutes)
  99688-47-8, 76253-60-6   Product   Zero

 

1   TBBPA (Tetra Bromobisphenol A) is a brominated flame retardant widely used
in the electronics industry. TBBPA will remain in use until a UL-certified
alternative has been identified. Note that TBBPA-bis (FR-720), however, is
prohibited.

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 6 of 10

 
Table 2 (Reference): Aliphatic Chlorinated Hydrocarbons (CHCs)

      Compound   CAS Reference Number
1,1,1,2- Tetrachloroethane
  630-20-6
1,1,1-Trichloroethane
  71-55-6
1,1,2,2- Tetrachloroethane
  79-34-5
1,1,2-Trichloroethane
  79-00-5
1,1-Dichloroethylene (vinylidene chloride)
  75-35-4
Pentachloroethane
  76-01-7
Tetrachloromethane
  56-23-5
Trichloromethane (Chloroform)
  67-66-3

Table 3 (Reference): Brominated / Chlorinated Fire Retardants

      Compound   CAS Reference Number
Additive brominated flame retardants
   
Tetrabromoethene
  79-28-7
1,1,2,2-Tetrabromoethane
  79-27-6
Pentabromoethane
  75-95-6
1,2,3,4-Tetrabromobutane
  1529-68-6
Octabromohexadecane
  30262-03-4
Hexabromocyclohexane/1,2,3,4,5,6-hexabromocyclohexane
  30105-40-0/1837-91-8
Tetrabromocyclodecane
  30178-92-8
Hexabromocyclododecane/1,2,5,6,9,10-hexabromocyclododecane
  25637-99-4/3194-55-6  
Hexabromobenzene
  87-82-1
Pentabromobenzene
  608-90-2
Pentabromoethylbenzene
  85-22-3
Pentabromoethoxybenzene
  9278-85-1
1,2,4,5-Tetrabromo-3,6-bis-benzene (pentabromophenoxybenzene)
  58965-66-5
Reactive brominated flame retardants
   
Tribromomethane (bromoform)
  75-25-2
Bromoethene (vinyl bromide)
  593-60-2
2-Bromoethanol
  540-51-2
Dibromo-1,5-pentanediol
  36511-36-1
Tribromophenol
  25376-38-9
Pentabromophenol
  608-71-9
Dibromostyrene
  31780-26-4
Tetrabromophthalic anhydride
  632-79-1
Tetrabromobisphenol A
  79-94-7
Tetrabromobisphenol A-bis (FR-720, dibromopropyl ether, BDBPT)
  21850-44-2
Chlorinated paraffins and waxes
   
Chlorinated paraffin
  61788-76-9

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 7 of 10

 
Table 3 (Reference): Brominated / Chlorinated Fire Retardants

      Compound   CAS Reference Number
Chlorinated paraffin oils
  85422-92-0
Chlorinated paraffins (C>10)
  97553-43-0
Chlorinated paraffins (C10-13)
  85535-84-8
Chlorinated paraffins (C14-17)
  85535-85-9
Chlorinated paraffins (C18-28)
  85535-86-0
Chlorinated paraffin waxes and hydrocarbon waxes
  63449-39-8

Table 4 (Reference): Halogenated Dioxins and Furans

      Compound   CAS Reference Number
2,3,7,8-Tetra-CDD
  1746-01-6
1,2,3,7,8-Penta-CDD
  40321-76-4
2,3,7,8-Tetra-CDF
  51207-31-9
2,3,4,7,8-Penta-CDF
  57117-31-4
1,2,3,4,7,8-Hexa-CDD
  39227-28-6
1,2,3,7,8,9-Hexa-CDD
  19408-74-3
1,2,3,6,7,8-Hexa-CDD
  57653-85-7
1,2,3,7,8-Penta-CDF
  57117-41-6
1,2,3,4,7,8-Hexa-CDF
  70648-26-9
1,2,3,7,8,9-Hexa-CDF
  72918-21-9
1,2,3,6,7,8-Hexa-CDF
  57117-44-9
2,3,4,6,7,8-Hexa-CDF
  60851-34-5
1,2,3,4,6,7,8-Hepta-CDD
  35822-46-9
1,2,3,4,6,7,8,9-Octa-CDD
  3268-87-9
1,2,3,4,6,7,8-Hepta-CDF
  67562-39-4
1,2,3,4,7,8,9-Hepta-CDF
  55673-89-7
1,2,3,4,6,7,8,9-Octa-CDF
  39001-02-0
2,3,7,8-Tetra-BDD
  50585-81-6
1,2,3,7,8-Penta-BDD
  109333-34-8
2,3,7,8-Tetra-BDF
  67733-57-7
2,3,4,7,8-Penta-BDF
  131166-92-2
1,2,3,4,7,8-Hexa-BDD
  110999-44-5
1,2,3,7,8,9-Hexa-BDD
  110999-46-7
1,2,3,6,7,8-Hexa-BDD
  110999-45-6
1,2,3,7,8-Penta-BDF
  109333-34-8

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 8 of 10

 
Table 5 (Reference):
Polybrominated Biphenyl/Polybrominated Diphenyl Ether
Flame Retardants

      Compound   CAS Reference Number
Polybrominated Biphenyls (PBBs)
   
 
   
Bromobiphenyl
  2052-07-05
 
  2113-57-7
 
  92-66-0
Decabromobiphenyl
  13654-09-06
Dibromobiphenyl
  92-86-4
Heptabromobiphenyl
  59080-40-9
 
  36355-01-8 (hexabromo-1,1’-biphenyl)
 
  67774-32-7 (Firemaster FF-1)
Hexabromobiphenyl
  59080-40-9
 
  36355-01-8
 
  67774-32-7
Nonabromobiphenyl
   
Octabromobiphenyl
  61288-13-9
Pentabromobiphenyl
   
Polybrominated Biphenyl
  59536-65-1
Tetrabromobiphenyl
  40088-45-7
Tribromobiphenyl
   
Polybrominated Diphenyl Ethers (PBDEs)
   
Bromodiphenyl Ether
  101-55-3
Decabromobiphenyl Ether
  1163-19-5
Dibromobiphenyl Ether
  2050-47-7
Heptabromobiphenyl Ether
  68928-80-3
Hexabromobiphenyl Ether
  36483-60-0
Nonabromobiphenyl Ether
  63936-56-1
Octabromobiphenyl Ether
  32536-52-0
Pentabromobiphenyl Ether
  32534-81-9
Tetrabromobiphenyl Ether
  40088-47-9
Tibromobiphenyl Ether
  49690-94-0

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 9 of 10

 
5.0 ADDITIONAL REQUIREMENTS FOR PARTS, COMPONENTS, SUBSYSTEMS AND MATERIALS
CONTAINING PLASTIC, RUBBER, PAINT OR INK
For plastic parts >25g, the part name/number, type of plastic used, flame
retardant type, plastic brand name, and plastic model name must be included in
the Product’s specification. Plastic parts of any weight must be of one polymer
or compatible polymers, except for large cases, which must be of no more than
two types of polymer that are separable.
For plastic parts >25g, the part must not have paint, lacquer, or varnish, which
as dry matter increases the weight of the plastic part by more than 1%, and no
in-mold decoration (IMD).
Plastic parts >25g must have a permanent visible marking in accordance with ISO
11469; plastic parts <25g, but having adequate surface area (minimum 14mm X
70mm) for marking, must also have a permanent visible mark in accordance with
ISO 11469.
Plastic components >100g must be made from the same type of plastic.
ICP-AEP testing of a representative sample is required for Products that contain
plastic (including external cables), resin, rubber, paint or ink, including
semiconductor/IC housings and connector housings.
Standards for measurement are as follows:
1) Pre-conditioning: Typical examples are as follows:

  •   Wet decomposition method specified in BS EN 1122; 2001,
“Plastics—Determination of cadmium—Wet decomposition method”;     •  
Incineration under the existence of sulfuric acid; and     •   Pressurized acid
decomposition done in a sealed container (a microwave decomposition method).

Precipitates must be dissolved using established methodology.
2) Measurement method: Use any one of ICP-AES (OES) (Inductively Coupled
Plasma-Atomic [Optical] Emission Spectroscopy) or AAS (Atomic Absorption
Spectroscopy), or ICP-MS (Inductively Coupled Plasma Mass Spectroscopy).
3) Laboratory analysis must be performed by an independent, third party
government-certified (if applicable) laboratory. Laboratory reports must
reference the applicable Seagate Part Number.

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



         
(SEAGATE LOGO) [f14107f1410701.gif]
Seagate Technology LLC
  SUPPLIER
PRODUCT
STEWARDSHIP/RoHS
REQUIREMENTS  
Doc Number: D0000083923
Number Range: N/A
Revision: A
Sheet 10 of 10

 

6.0   DEFINITIONS

  6.1   Intentionally introduced: Deliberately utilized in the formulation of a
material or component where the restricted chemical’s continued presence is
desired in the final product to provide a specific characteristic, appearance or
quality.     6.2   Limit by Product or Packaging Weight %: Seagate-specified
weight of a chemical compound that can be present, expressed as a percent of the
total weight of the individual product, part, component or packaging provided by
the supplier.     6.3   Packaging: Supplier-provided packaging for Seagate
products that reach final customers.     6.4   Process: Process refers to a
manufacturing process resulting in Products or Packaging materials that are
incorporated into Seagate products delivered to customers. Processes are defined
to include the chemical inputs used in those processes, such as solvents and
cleaning solutions.     6.5   Product: Supplier-provided parts, components,
subsystems and materials.     6.6   Zero: For the purposes of certifying
compliance with this Specification, zero shall be defined as meaning that a
chemical compound is not present at a concentration greater than one part per
million.

         
PC-WORD
  SEAGATE CONFIDENTIAL   1ST USE: MULTI

 



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT F
BUSINESS CONTINUITY,
EMERGENCY RESPONSE,
AND DISASTER RECOVERY PLANS
A. GENERAL
     1. Komag recognizes that these terms and conditions apply to each of
Komag’s facilities, buildings, or operations that will be used to supply
Products under this Agreement, including those warehouses that will be used to
store property used in connection with the supply of Products.
     2. Komag will maintain site-specific Emergency Response Plans and Disaster
Recovery Plans, which will be made available to Seagate upon request.
     3. Komag shall disclose to Seagate upon request, fire protection designs
and capabilities for each warehouse building or operation that will store or
distribute property used in connection with supply of the Products.
B. COMPLIANCE WITH LAW
     1. Komag must have a written and implemented plan that ensures compliance
with local environmental, health, safety and fire protection laws. The plan must
contain a description of potential hazards and corresponding control plans, and
details of how Komag will ensure compliance with laws and regulations and with
the terms of the Agreement and this Exhibit F.
     2. Komag must implement and maintain appropriate risk control and response
measures for foreseeable emergencies, including fire, natural disasters at the
operations or warehouse sites or during shipment.
     3. Seagate reserves the right, but not the obligation, to require Komag, to
undertake periodic inspections in order to verify compliance with this standard
and any other requirements of the contract with Seagate. Seagate reserves the
right to inspect buildings and operations upon reasonable notice.
C. PROHIBITIONS FOR ALL FACILITIES USED TO STORE SEAGATE WIP AND FINISHED GOODS
     The following business risk conditions are prohibited at or near warehouses
used to store Seagate materials, such as finished product, components, or
manufacturing equipment:
     1. Storage of flammable liquids in any quantities greater than those
required for maintenance and operation of Komag’s facilities.
     2. Storage of flammable or oxidizing gases or aerosols in any quantities
greater than those required for maintenance and operation of Komag’s facilities.
     3. Storage of toxic or corrosive liquids or gases in any quantities greater
than those required for maintenance and operation of Komag’s facilities.
D. REPORTING OF DISRUPTION OF PRODUCT SUPPLY
     Komag will report to Seagate within one business day the discovery of any
incident that could result in the disruption of the supply of Product to
Seagate.

-18-



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f14107f1410701.gif]
E. DISASTER RECOVERY PLAN
     Komag will implement the following disaster recovery plan to ensure the
continuity of Product supply in the event of a major interruption to its
facilities’ ability to maintain production. These requirements include the
recovery of documentation, manufacturing systems, materials, key personnel, and
plan and equipment.
     1. General
     The objective of these requirements is to enable reinstitution of supply of
Product within a time period agreed upon by Seagate and Komag.
     2. Requirements
     (a) Komag will maintain backup copies of all documentation needed to ensure
supply of the Product, including but not limited to: drawings, files, process
aids, tooling drawings, process control data, materials receiving inspection
data, floor layouts, process flowcharts, bills of material, and training plans.
     (b) Komag will plan for restoration or replacement of manufacturing IT
systems and hardware.
     (c) Komag will back up materials relating to supplier records, and will
negotiate supplier agreements to ensure replacement of critical parts.
     (d) Komag will cross-train key personnel for purposes of replacement due to
a loss of any key individuals. Komag will maintain adequate job description and
training materials to allow for hiring of replacements.
     (e) Komag will have a contingency plan for moving production to an
alternate facility if interruption of Product supply is estimated to exceed
10 days.

-19-



--------------------------------------------------------------------------------



 



PORTIONS DENOTED WITH [***] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
(SEAGATE LOGO) [f14107f1410701.gif]
EXHIBIT G
VOLUME COMMITMENT
AND PAYBACK AMORTIZATION SCHEDULE
1. Volume Commitment.
          [****]

      Effective Date   Committed Volume

[****]
2. Consideration.
          [****]
          [****]

-20-